FILED
                                                                                                  22-0809
                                    R-^» .n^'v • 'v
                                                  ' > c .:'*Aj
                                                                                                  9/16/2022 10:13 AM
                                                                                                  tex-68324916
                                                                                                  SUPREME COURT OF TEXAS
                                                                                                  BLAKE A. HAWTHORNE, CLERK




IN TOE INTEREST                                           .       §    IN THE DISTRICT COURT
 U                1:A^                                            §K   in^ii, JUDICIAL
                                                                       304'"  iijniriAL DISTRICT
                                                                                        DISTRICT
 CHll.DREN                                                        S    DALLAS COUNTY,TEXAS


                ORDER OF APPOINTMENT FOR PARENT UNDER TITLE II

TO; j[        2/U'^                                               TELEPHONE NO:
FAX NO:                                                           EMAIL:


                                             ''Ml                                             .               r-

       On this,., day, the Court made an initial dctcmiination of indigence for
_Jpn' ■" U                                                                   and finds that the parent of the
subject chi]d(ren) is indigent.


        Pursuant to Texas Family Code you arc hereby appointed to represent the parent of the
 child(ren) who is indigent.


        You are hereby ORDERED to make contact with your client within twenty-four hours from
 today to complete the attached indigence fomi and shall fi le the completed form along with responsive
  pleadings with the court within seventy-two hours from today.


         Such appointment continues until released by the Court. Such appointment concludes upon
  entry of a final order. The next hearing in scheduled for                                               for a
                                     hearing.

          Signed the /     day of                                                  , 202Z


                                           JUDGE




                                                              y